In a mandamus proceeding instituted by the petitioner, a membership corporation, to compel the respondents, epnstituting the municipal civil service commission for the city of New York, (1) to place at the head of all existing preferred lists upon which their names now appear, all veterans in classes specified in section 22, subdivision 1, of the Civil Service Law, pursuant to and in accordance with the practice of the State Department of Civil Service, and (2) to maintain a separate list of veterans entitled, pursuant to section 22, to be transferred to any branch of the service of the city of New York, and to be qualified for such transfer, prior to the certification for reinstatement' or initial appointment from any eligible or preferred list, under the Civil Service Law, to positions which the said veterans are fitted to fill, order denying application for order of mandamus unanimously affirmed, with costs, as a matter of law and not in the exercise of discretion. In our opinion, the petitioner has no status which warrants the granting of relief to it. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.